Citation Nr: 0300329	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-00 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Ptr. Elmirio G. Teodoro


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had recognized guerilla service in July 1942, 
and from August 1942 to February 1946.

This appeal arises from an adverse decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, dated in January 2001.  That 
decision denied the appellant's application to reopen her 
claim of entitlement to service connection for the cause 
of the veteran's death.  The denial was duly appealed.

The case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.

The record of the adjudication below is unclear.  In 
January 2001, the RO noted that the evidence was 
sufficient to reopen the appellant's claim of service 
connection for the cause of the veteran's death.  However; 
in the subsequent Statement and Supplemental Statement of 
the Case, the RO framed the issue as whether new and 
material evidence had been submitted to reopen.  
Regardless of the RO's decision, the Board must also first 
address the question of the submittal of new and material 
evidence.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that the 
Board is under a legal duty in such a case to determine if 
there was new and material evidence to reopen the claim, 
regardless of the RO's action. Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  
The issue under current de novo appellate consideration 
before the Board is whether new and material evidence 
sufficient to reopen the appellant's claim of entitlement 
to service connection for the cause of the veteran's death 
has been submitted.  Only if the Board finds new and 
material evidence may it properly address the merits of 
the decision.

FINDINGS OF FACT

1.  In a decision of October 1997, the Board denied the 
appellant's claim for service connection for the cause of 
the veteran's death.

2.  The evidence submitted since the Board's denial is 
cumulative of previously considered evidence, or is new, 
but is not so significant that it must be considered in 
order to fairly decide the veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1997 Board decision is final.  38 U.S.C.A. 
§7105 (West 1991); 38 C.F.R. §§3.160(d), 20.200, 20.302, 
20.1104 (2002).

2.  New and material evidence to reopen the appellant's 
claim of entitlement to service connection for the cause 
of the veteran's death has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §3.156(a) (2000) 
(in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 
2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminated the concept of a well-
grounded claim and superseded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board observes that the VCAA appears to have left 
intact the requirement that a claimant must first present 
new and material evidence in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).  It was specifically stated in the VCAA that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2002)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  
VA's authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g) (West Supp. 2002) that 
states nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only 
to claims to reopen filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45620, 45628-45629 
(2001).  Here, the veteran's claim was filed before August 
29, 2001, and, as such, these changes are not applicable 
in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, 
VA had a duty to obtain evidence from any new source 
identified by the claimant.  However, a review of the 
record reflects that the appellant has not identified any 
pertinent evidence that is not of record.  The Board also 
notes that the appellant was informed of evidence she must 
provide in order to reopen her claims and establish 
service connection.  To the extent that there is a duty to 
notify and assist in the absence of new and material 
evidence sufficient to reopen the claim, communications 
from the RO to the veteran, including the December 2001 
Statement of the Case, have kept her apprised of what she 
must show to prevail in her claim and of what evidence the 
RO has received.  The communications have provided the 
appellant with a specific explanation of the type of 
evidence necessary to reopen her claim, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her 
behalf.  See Generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As noted above, there is no 
indication that there is any additional evidence that has 
not been obtained that is relevant to this appeal.  There 
is no further duty to notify or assist the veteran with 
this appeal.  

Consequently, the Board finds that, in the circumstances 
of this case, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant are to be 
avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that 
the VCAA does not apply).  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, to include the revised regulatory 
provisions 38 C.F.R. § 3.159.  No additional assistance or 
notification to the veteran is required based on the facts 
of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when 
it adjudicated the claim below, and the Board will do the 
same.  As such, there has been no prejudice to the 
appellant that would warrant a remand, and the appellant's 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Law and Regulation - New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).  
The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the Court of Appeals for the 
Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously 
and finally disallowed claim there must be new and 
material evidence presented since the time that the claim 
was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).


Law and Regulation - Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2002); Ruiz v. Gober, 
10 Vet. App. 352 (1997).  In short, the evidence must show 
that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The debilitating effects 
of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 
(1995).

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability.  In the same category, there would be included 
service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing 
death. Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed. 38 C.F.R. § 3.312(c)(3) 
(2002).

There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death. In this 
situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated 
death unless such condition affected a vital organ and was 
of itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4) (2002).


Factual Background

The appellant, who is the widow of the veteran, contends 
that service connection is warranted for the cause of the 
veteran's death.  Her representative contends that the 
veteran's multiple service-connected disabilities, for 
which he was rated 40 percent disabled, contributed to his 
death.  

In October 1997, the Board found that the preponderance of 
the evidence was against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Evidence at that time consisted of post 
service medical records, medical records contemporaneous 
with the veteran's death in November 1995, medical 
certificates, and various lay statements.  The Board found 
that service connection for the cause of the veteran's 
death was not supported by a preponderance of the 
evidence.  Neither a fractured pelvis, nor immobility was 
noted as a contributing factor to death on the death 
certificate, and the causes of death were not noted in 
service or for many years thereafter.  The Board noted 
that the lay evidence was not competent, and the medical 
evidence lacked probative value.

The Board noted that the official death certificate showed 
that the veteran died on November [redacted], 1995 of "cardio-
aspiratory" arrest secondary to COPD and PTB.  No 
antecedent or underlying causes, or significant conditions 
contributing to death were noted.  A certification from 
the Office of the Civil Registrar, of Urdaneta, 
Pangasinan, indicates that the Register of Deaths lists 
the cause of death as COPD.  

A review of the other evidence of record showed that 
neither of the listed causes of death was noted in service 
or for many years thereafter.  A February 1950 VA 
examination of the chest with chest x-ray was normal.  A 
private chest x-ray from October 1951 showed post 
pneumonic findings in the lower lobe of the right lung 
with interlobar pleural thickening, and increased hilum 
markings and fibrosis in the lower lobe of the left lung 
with calcified infiltrates.  There was no diagnosis of PTB 
or of COPD.  Service connection was denied for a lung 
disability in October 1951. PTB was diagnosed in the late 
1960's.  Service connection was denied for PTB in February 
1967.

The Board considered a medical certificate dated in 
December 1995 and a joint lay affidavit dated in April 
1996 to support the contention that immobility from the 
veteran's service connected hip fracture led to the 
respiratory disabilities listed on the death certificate.  
The medical certificate indicated that the veteran was 
seen in November 1995 for a fracture of the right pelvis.  
The report indicated that the veteran was non-ambulatory 
with pulmonary disease due to inability to move.

The lay statements indicated that the veteran complained 
about a fractured clavicle and pelvis which he believed 
would be a cause of his death.  The affiants stated that 
the veteran "died complaining about the pains caused by 
his fractures which perhaps contributed to his lung 
sickness."  

The Board concluded that even if the veteran was 
essentially immobilized due to his service connected 
orthopedic injuries the medical opinion linking the 
veteran's hip fracture to the development of lung disease 
lacks credibility and was rejected.  The opinion lacked 
credibility because the death certificate did not list a 
fractured pelvis or immobility as contributing to the 
development of COPD or to PTB, and it did not otherwise 
link a fractured pelvis or immobility to the veteran's 
death.  The opinion lacked credibility and persuasiveness 
because there was no explanation for the conclusion 
reached, and no treatment records were provided to support 
the conclusion that the veteran was seen and diagnosed as 
asserted.

The appellant's assertions and the joint lay statement 
were given little weight.  Although it tended to show that 
the veteran had pain, apparently from the service 
connected disability, the joint lay statement did not 
contain competent medical opinion.  The assertion of the 
veteran's feelings that his fractures would be a cause of 
his death is not probative at all.  Even if the veteran 
expressed the opinion that his fractures would be a cause 
of his death, a layperson without medical training or 
experience is not competent to offer medical diagnoses or 
opinions on etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  For the same reason speculation by the 
affiants and the appellant as to a relationship between 
the veteran's fractures and lung disability is not 
competent.  

Other medical evidence submitted showed that the veteran 
was treated prior to his death for COPD, asthma, and PTB.  
These records were not found to be probative as they did 
not link the disabilities to the veteran's service in any 
way.  

Subsequent to the October 1997 Board decision, the 
appellant has added her own contentions to the record as 
well as medical evidence.  The appellant's contentions are 
essentially restatements of her earlier arguments, that 
the veteran's service-connected residuals of fractures to 
the pelvis, clavicle, and left arm contributed to the 
pulmonary disorders, cardiorespiratory arrest secondary to 
chronic obstructive pulmonary disease (COPD) and pulmonary 
tuberculosis (PTB), that are noted as the immediate and 
antecedent causes of his death on the death certificate.  
These arguments cannot be considered new and material 
because they are duplicative of those considered in the 
October 1997 Board decision.  See Reid v. Derwinski, 
2 Vet. App. 312 (1992).  

With regard to the medical evidence, some of it, 
specifically medical records dated in November 1995, is 
facsimile copies of evidence previously of record and 
therefore is neither new nor material.  The remainder 
consists of a letter dated in July 1998 from I.I.B.G., 
M.D., and a certification dated in January 2002 from 
J.A.A., a Medical Officer III.

The Board notes that I.I.B.G.'s notes of consultation with 
the veteran in November 1995 were considered in the 
October 1997 decision.  The "new" July 1998 letter is 
found not to be material.  The doctor certified that she 
examined the veteran on November 8, 1995 with a diagnosis 
of fracture right pelvis.  He was noted to have died on 
November [redacted], 1995 with the death certificate stating the 
cause of death as COPD and PTB.  She noted that the 
pulmonary diseases might have contributed to the cause of 
death due to inability to move because of the fracture of 
the veteran's right pelvis, which is the underlying cause.  
She noted that "[t]his is only my personal opinion since 
the [veteran] died in a private hospital and I was not the 
one who attended him when he died."  This certification 
is, by the doctor's own admission, pure speculation and is 
specifically couched in terms of a "personal opinion" 
because the doctor has no medical basis upon which proffer 
a medical opinion.  The Board is unable to find that this 
"personal opinion," despite being offered by a medical 
professional, has any probative value.  It does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability.

The second piece of "new" evidence, the January 2002 
certification stated that the veteran's PTB and COPD "has 
connection with the previous illness (Bronchial Asthma) of 
the patient.  This cause of death was a possible 
complication of Bronchial Asthma and the fracture pelvis 
was also be a contributory factor to the death of the 
patient."  The Board finds that this statement is not 
material because it too does not contribute to a more 
complete picture of the circumstances surrounding the 
veteran's death.  In fact, the statement serves to muddy 
the picture by removing the causal connected asserted by 
the appellant between the causes of death, PTB and COPD, 
and the fractured pelvis and inserting bronchial asthma 
between them.  The certification offers no explanation as 
to the basis of the opinion or certification.  The Board 
cannot find the evidence to be new and material.

Absent medical evidence that a service-connected 
disability contributed substantially or materially; that 
it combined to cause death; that it aided or lent 
assistance to the production of death, the Board cannot 
find new and material evidence to reopen the appellant's 
claim.  As noted in 38 C.F.R. § 3.312(c)(2-4), it is not 
generally reasonable that the veteran's service-connected 
conditions accelerated death when, as in this case, the 
service-connected conditions did not affect a vital organ, 
or were not of a progressive or debilitating nature.

In conclusion, the Board finds that new and material 
evidence has not been submitted since the 1997 Board 
decision.  Thus, the claim for service connection for the 
cause of the veteran's death has not been reopened, and 
the 1997 decision remains final.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

